Order entered July 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00146-CV

                           PAUL CLARENCE BAILEY, Appellant

                                                V.

  THE LAKE OF PRESTON VINEYARDS HOMEOWNERS ASSOCIATION, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-00927-2012

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated March 21, 2013 we

notified Niki D. Garcia, Official Court Reporter for the 366th Judicial District Court, that the

reporter’s record was overdue. We directed Ms. Garcia to file the record within thirty days. To

date, we have not received any response.

       Accordingly, we ORDER Niki D. Garcia to file, within TEN DAYS of the date of this

order, either (1) the reporter’s record; (2) written verification that no hearings were recorded or

no request for the reporter’s record has been made; or (3) written verification that appellant has

not been found indigent and has not paid or made arrangements to pay for the record.
       We notify appellant that if we receive verification that no request for the record has been

made or that he has not paid for or made arrangements to pay for the record, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Niki D. Garcia, Official Court Reporter for the 366th Judicial

District Court.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE